Citation Nr: 1218136	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-13 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for residuals of a right ring finger fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975 and from July 1986 to January 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination on April 8, 2008.  The examiner did not have the benefit of claims file review for this examination.  In a statement dated April 14, 2008, the Veteran asserted that his right ring finger disability had worsened since the time of his examination.  

The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's most recent VA examination was conducted in April 2008, and the evidence indicates that his disability has worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Therefore, upon remand, the Veteran should be provided a VA examination to determine the current severity of his right ring finger disability.

The Board additionally notes that the Veteran submitted a VA Form 21-4142 indicating that he had received treatment at the VA Medical Center (VAMC) in Richmond for his right ring finger disability.  The form specifically indicates the date of his VA examination, but it is possible he had other treatment as well.  Thus, ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available records of VA treatment for a finger disability since April 2008.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, the Veteran should be notified of unsuccessful efforts in this regard.

2.  Arrange for the Veteran to undergo a VA examination in order to determine the severity of the service connected right ring finger disability.  

The claims file, a copy of this remand, and any relevant records in Virtual VA must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should specifically consider and comment if the Veteran's right ring finger disability is akin to an amputation, if there is a limitation of motion of the other digits of the hand due to the right ring finger disability and if there is interference with the overall function of the hand due to the right ring finger disability.

Any further indicated tests and studies should be conducted.

3.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case, before the claims folder is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


